DETAILED ACTION
Claims 1-29 are pending.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Deposit of Biological Material
This application requires public availability of specific biological material to make and use the claimed invention.  A rejection under the appropriate sections of 35 USC 112 would have been made but for Applicant having already made an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 under the Budapest Treaty (pg 42, ¶1-3;  viability and Budapest acceptance filed 22 January 2021).

Claim Objections
Claims 1-4, 6-8, 10 and 27-28 are objected to because of the following informalities:  
In claim 1, line 2, “have” should be replaced with --having-- OR in line 1, --wherein-- should be inserted after the comma.
In claim 2, line 1, “have” should be replaced with --having-- OR in line 1, --wherein-- should be inserted after the comma.
In claims 3-4 there is an improper article before “plant”;  “a’ should be replaced with       --the--.
In claims 6-8, line 2, and in claim 10, line 3, the comma should be deleted.
In claims 27-28, line 1, --the method-- or --said method-- should be inserted after the comma.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10, 16, 25 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claim 10 lacks antecedent basis for the limitation “the tissue of cell culture”.
Claim 16 lacks antecedent basis for the limitation first generation progeny plant of claim 1” as claim 1 is not drawn to a first-generation progeny plant.
Claim 18 is indefinite in claiming a plant of variety NUN 09103 CUL further comprising a transgene that confers a trait from a recited list but where the plant has all the morphological and physiological characteristics of NUN 09103 CUL.  The plant cannot have all the morphological and physiological characteristics of NUN 09103 CUL and have a trait from the list or any transgene at all.
Claim 25 is indefinite in its recitation of “wherein a representative seed has been deposited”  It is not clear what the seed is representative or what seed has been deposited.  There is no earlier recitation of “seed” in the claim.  
Claim 28 is indefinite in step b.  The claim recites selfing a plant or crossing or generating doubled haploids from the plant or its progeny.  However, for the latter (generating doubled haploids from the progeny) there is no progeny necessarily generated in the method to make doubled haploids from.  Progeny are only generated in an alternative method step, not in one the practitioner is required perform.  
The phrase “the average fruit diameter” in line 10 of claim 28 and in lines 2-3 of claim 29 is a relative phrase that renders the claims indefinite.  The phrase is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The average fruit diameter will be affected by which varieties are used to calculate that average.
Further, claims 28 and 29 are indefinite in comparing the average seed cavity diameter to the average fruit diameter.  It is not clear if words were omitted from the claims or if Applicant intended that something that is within a fruit (the seed cavity) be compared to the outer diameter of a fruit. 

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, 16, 21 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 16 is drawn to an F1 progeny of a NUN 09103 CUL plant, claim 2 is drawn to a progeny of any generation of a NUN 09103 CUL plant, and claim 29 is drawn to a progeny of any generation of a NUN 09103 CUL plant, where the plant has an average seed cavity diameter of 38% to 47% of the average fruit diameter or has an average an average fruit cavity diameter that is reduced by at least 3% compared to Hi-Power or has fruit that when cut have a shelf life 1-2 days longer than the shelf life of Hi Power fruit.  
NUN 09103 CUL is an F1 hybrid produced by crossing two unnamed cucumber plants (pg 43, ¶3).  When an F1 hybrid is crossed to itself or another plant, crossing over will occur, producing a mixture of gametes that will all differ from one another.  The resulting progeny plants produced from the cross will have a mixture of genotypes;  no two will be identical.  Further generations of progeny will have a further mixture and fewer and fewer genes from NUN 09103 CUL.
The pollen, ovules, and cells made therefrom, as encompassed in claim 5 and parts used to make the products recited in claim 21 include seeds present in the fruit;  these will be a very large genus with a mixture of genotypes.
The specification does not describe the structural features that distinguish a member of the very large genus of NUN 09103 CUL progeny from a cucumber that is not a NUN 09103 CUL progeny.  
Further, the average seed cavity diameter to average fruit diameter trait recited in claim 29 is affected by environmental conditions.  The seed cavity size in cucumber increases under water stress (Serce et al, 1997, Cucurbit Genet. Coop, https://cucurbit.info/1997/effects-of-water-stress-on-fruit-quality-in-cucumber/; see Figure 1), while fruit diameter decreases (Parkash et al, 2021, Plant Stress https://doi.org/10.1016/j.stress.2021.100004;  see Table 2).  Thus, a plant that has an average seed cavity diameter of 38% to 47% of the average fruit diameter under some environmental conditions will not have that ratio under others.  
Thus, the claimed characteristics appear to be partly or wholly functional, rather than structural.  In other words, they are simply the function of the genetic characteristics of the plant in response to the environment in which the plant was grown.  However, functional characteristics that are subject to change based on environmental conditions cannot serve as the basis to describe the invariable structural features common to members of the claimed genus.
These environmental effects mean that a plant of a given genotype may have the claimed phenotype(s) when grown under certain environmental conditions and not under others and that a plant of a given genotype would be encompassed by the claims when grown under certain environmental conditions and not when grown under others.  Thus, the public would not know when they are infringing or when they might infringe the claimed plants.
Because the phenotypic manifestations of the genes that confer this trait are affected by environment, the genes (i.e., structures) that confer these traits must be described.  They are not.  The structural features that distinguish cucumber plants with the genes that confer the average seed cavity diameter to average fruit diameter trait from other cucumber plants are not described in the specification.  This in addition to a lack of a description of the structural features that distinguish a member of the very large genus of NUN 09103 CUL progeny from a cucumber that is not a NUN 09103 CUL progeny.
The only species of cucumber plants with the average seed cavity diameter to average fruit diameter described in the specification are NUN 09103 CUL and Consapino RZ.  It is unclear if Consapino RZ is a progeny of NUN 09103 CUL.
One of skill in the art would thus not recognize that Applicant was in possession of the necessary common attributes or features of the claimed genus.
Hence, Applicant has not, in fact, described progeny of a NUN 09103 CUL, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Ro transformed plants of cucumber variety NUN 09103 CUL one morphological and physiological characteristic that differs from those in cucumber variety NUN 09103 CUL, where the characteristic is conferred by a transgene introduced by genetic transformation, does not reasonably provide enablement for a cucumber plant that has one morphological and physiological characteristic that differs from cucumber variety NUN 09103 CUL, where the one morphological and physiological characteristic is conferred by a transgene and where further selfing has occurred where characteristic what introduced by other methods and where the plant otherwise has all the morphological and physiological characteristics of NUN 09103 CUL.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The claims are broadly drawn to a cucumber plant that has one morphological and physiological characteristic that differs from cucumber variety NUN 09103 CUL, where the plant otherwise has all the morphological and physiological characteristics of NUN 09103 CUL.
Introducing a trait into NUN 09103 CUL by any method other than transformation without crossing will require selfing or backcrossing in order to produce a plant that otherwise has all the morphological and physiological characteristics of NUN 09103 CUL.  
However, NUN 09103 CUL is an F1 hybrid produced by crossing two unnamed cucumber plants (pg 43, ¶3).  When an F1 hybrid is crossed to itself or another plant, crossing over will occur, producing a mixture of gametes that will all differ from one another. Cucumber plants that have one morphological and physiological characteristic that differs from cucumber variety NUN 09103 CUL, where the plant otherwise has all the morphological and physiological characteristics of NUN 09103 CUL can only be made by introducing the trait inot one of the parents of NUN 09103 CUL.  
However, neither of NUN 09103 CUL’s parents are available.  Enabling the full scope of claimed plants requires depositing the parent s of NUN 09103 CUL under the rules of 37 CFR 1.801-1.809.
With respect to a plant of NUN 09103 CUL further comprising a transgene, only R0 plants are enabled,  Production of R1 and further plants requires selfing the transformant.  As NUN 09103 CUL is a hybrid, such plants with otherwise has all the morphological and physiological characteristics of NUN 09103 CUL cannot be produced.
The specification does not produce guidance for overcoming the nature of NUN 09103 CUL to produce the full scope of cucumber plants that have one morphological and physiological characteristic that differs from cucumber variety NUN 09103 CUL, where the plant otherwise has all the morphological and physiological characteristics of NUN 09103 CUL.
Given the claim breath, nature of the invention, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to make the full scope of the claimed plants.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 24 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claim 1 is drawn to a plant, plant part or seed of NUN 09103 CUL, where a representative sample of seeds has been deposited at the NCIMB.  The plant of claim 1 thus has a fixed genetic composition and fixed morphological and physiological characteristics.
Dependent claim 17 is drawn to a plant derived from the plant of claim 1, where the plant has one morphological and physiological characteristic that differs from those in NUN 09103 CUL and otherwise has all the morphological and physiological characteristics of NUN 09103 CUL.  Because the plant claimed in claim 17 differs from the plant in the parent claim, claim 17 fails to include all the limitations of the claim upon which it depends.
Dependent claim 24 is drawn to the plant of claim 1, further comprising a single locus conversion and otherwise having all the morphological and physiological characteristics of NUN 09103 CUL.  Because the plant claimed in claim 24 differs from the plant in the parent claim, claim 24 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2, 16, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rijk Zwaan (2019, Cucumber High tech Assortment 2019-2020, Rijk Zwaan Dsitribution B.V. The Netherlands) taken with the evidence of the instant specification.
The effective filing date for the subject matter claimed in claim 29 is the filing date of the instant application, 22 January 2021.  There is no support for plants, progeny or otherwise, with an average seed cavity diameter of 38% to 47% of the average fruit diameter or for plants with an average an average fruit cavity diameter that is reduced by at least 3% compared to Hi-Power or for plants with fruit that when cut have a shelf life 1-2 days longer than the shelf life of Hi Power fruit in provisional application 62/967,955.  
Rijk Zwaan teaches Consapino RZ (pg 14, ¶4).  The instant specification teaches that Consapino RZ has an average seed cavity diameter of 31% to 38% of its average fruit diameter (pg 17, ¶2).  Its range thus overlaps the claimed range of an average seed cavity diameter of 38% to 47% of the average fruit diameter.  The instant specification also teaches that Consapino RZ has an average fruit cavity diameter that is reduced by 9% to 20% compared to Hi-Power (Table 2).  It thus has an average fruit cavity diameter that is reduced by at least 3% compared to Hi-Power.  The instant specification also teaches that Consapino RZ has fruit that when cut have a shelf life 1-2 days longer than the shelf life of Hi Power fruit (example 3).
Consapino RZ is indistinguishable from a plant produced by crossing NUN 09103 CUL one or more times with another cucumber plant or a progeny of NUN 09103 CUL any generation of NUN 09103 CUL.  

Claims 1, 3-15, and 17-28 are free of the prior art.  This determination was made using the characteristics of cucumber variety Expedition that do not vary under different environmental conditions. Appendix A compares the descriptions of “Expedition” in Suelmann (US 2014/0356514), Suelmann (US 2015/0181824), Suelmann (US 2014/0317769), and Shetty (US 2017/0127631). The characteristics in bold are those that differ among the descriptions. Thus, these characteristics are those that are affected by environmental conditions. The characteristics not in bold are those upon which this determination was made.
The closest prior art to NUN 09103 CUL is the cucumber line described in US 8,158,860 (Table 2). This plant differs from NUN 09103 CUL in at least skin luster and CMV resistance. 
Claim 19 is allowed.
Claims 1-4, 6-8, 10, 15, 25 and 27-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, or are objected to set forth in this Office action.
Claims 9, 11-14, 19-20, 22-23, and 26 are objected to as being dependent upon a rejected or objected to base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662